Cite as 2014 Ark. App. 406

                    ARKANSAS COURT OF APPEALS
                                          DIVISION III
                                          No. CR-13-755


                                                     Opinion Delivered   June 18, 2014

JOSHUA FEATHERSTON                                   APPEAL FROM THE CRAWFORD
                                 APPELLANT           COUNTY CIRCUIT COURT
                                                     [Nos. 17CR-11-72, 17CR-11-337]

V.                                                   HONORABLE GARY COTTRELL,
                                                     JUDGE

STATE OF ARKANSAS                                    AFFIRMED; MOTION TO WITHDRAW
                                   APPELLEE          GRANTED



                                 LARRY D. VAUGHT, Judge

        Appellant Joshua Featherston appeals from the revocation of his probation and resulting

sentences of six years’ imprisonment for terroristic threatening, ten years’ imprisonment for

criminal mischief (to run consecutive to the six-year sentence), and ten years’ suspended

imposition of sentence in a second terroristic-threatening conviction. The trial court found by

a preponderance of the evidence that Featherston had violated the terms and conditions of his

probation by committing criminal mischief, fleeing, resisting arrest, and being under the

influence of drugs and alcohol.

        Featherston’s attorney has filed a no-merit brief pursuant to Anders v. California, 386 U.S.

738 (1967), and Ark. Sup. Ct. R. 4-3(k)(1) (2013), along with a motion to be relieved as counsel,

asserting that there is no issue of arguable merit for an appeal. Featherston was notified, by

certified mail, of his right to file pro se points for reversal but has not done so. The State has not

filed a brief.
                                  Cite as 2014 Ark. App. 406

       The test for filing a no-merit brief is not whether there is any reversible error, but rather

whether an appeal would be wholly frivolous. Tucker v. State, 47 Ark. App. 96, 885 S.W.2d 904

(1994). Based on our review of the record for potential error pursuant to Anders and the

requirements of Rule 4-3(k), we hold that Featherston’s appeal is wholly without merit.

Therefore, pursuant to sections (a) and (b)1 of In re Memorandum Opinions, 16 Ark. App. 301, 700

S.W.2d 63 (1985), we issue this memorandum opinion granting counsel’s motion to be relieved

and affirming the court’s revocation.

       Affirmed; motion to withdraw granted.

       WALMSLEY and GLOVER, JJ., agree.

       Lisa-Marie Norris, for appellant.

       No response.




       1
       (a) Where the only substantial question involved is the sufficiency of the evidence; (b)
Where the opinion, or findings of fact and conclusions of law, of the trial court or agency
adequately explain the decision and we affirm[.]




                                                2